03/02/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0379


                                      DA 21-0379
                                   _________________

JANE TIMPANO,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
CENTRAL MONTANA DISTRICT SIX
HUMAN RESOURCES DEVELOPMENT
COUNCIL, INC.,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jon A. Oldenburg, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   March 2 2022